Title: To Thomas Jefferson from Chandler Price, 8 March 1806
From: Price, Chandler,Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philade March 8. 1806
                        
                        I am informed Mr Patrick Ysnardi Son of Joseph Ysnardi Esqr. American Consul at Cadiz, is now on his way
                            from Charleston to the City of Washington. with a view to solicit the Consulship for Havanna which I understand now is or
                            very soon will be vacant by the resignation of Mr Hill—
                        With Mr Ysnardi I have been intimately acquainted several years—in my opinion he is well qualified to fill
                            the office of Agent or Consul for the United States. at the Havanna, he is of very good disposition. freindly to the
                            Americans. liberal. just. & capable—his Connections There very respectable & have as much Influence with
                            the Government. as perhaps any others—add to which. his general acquaintance with the Americans. his knowledge of the
                            Spanish Character. of both Languages & the routine of the business acquired under the direction of his Father at
                            Cadiz, whose Conduct I was long an Eye Witness of. and who notwithstanding all that has been said against him in the
                            Public papers: is in my opinion One of the best Consuls in the Service of the United States—his Industry &
                            Capability is exceeded by none. & I beleive few are more zealous in their Duties—
                        An additional inducement to me to add my recommendation & to hope it may have some weight. is the
                            determination of my freind Mr Ysnardi should he succeed in his application. to take from hence to Havanna as his
                            Coadjutor. Mr Alexander Stewart—
                        Mr Stewart is a Young Gentleman with a rising Family. worthy of all the Aid I can grant him. He served his
                            Time in my Counting House. and I can & do therefore speak with possitiveness to his Merits—He is strictly Honest.
                            very Industrious & attentive to business, full of true American Principles & in every way Capable to
                            Cooperate with Mr Ysnardi in such a situation
                        I trust Sir you will allow me to plead as my apology for addressing you. the Strong inclination I feel to
                            promote the Interest of my friends Mr Ysnardi & Mr Stewart while they are combined with what I consider a duty
                            towards the Interest of the Commerce of our Country
                        I am with Sentiments of high Consideration Sir Your Excellency’s Most Obedt & very Hhble serv
                        
                            Chand. Price
                     
                        
                        
                            Sir
                     
                            At the request of Mr. Stewart. I take the liberty of assuring you, that the above Mr. Price is a very
                                respectable Merchant in this city, and that his recommendation may be relied on with entire confidence—
                            I am, Sir, with the greatest esteem Your Most obed. Servt.
                        
                        
                            R Patterson
                     
                        
                    